

117 HR 5220 IH: Puerto Rico Nutrition Assistance Fairness Act of 2021
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5220IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Miss González-Colón (for herself, Mr. McGovern, Mrs. Hayes, and Mr. Soto) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to transition the Commonwealth of Puerto Rico to the supplemental nutrition assistance program, and for other purposes.1.Short titleThis Act may be cited as the Puerto Rico Nutrition Assistance Fairness Act of 2021.2.AmendmentSection 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028) is amended by adding at the end the following:(f)Advisory board on transition of the commonwealth of Puerto Rico to the supplemental nutrition assistance program(1)Establishment of advisory boardNot later than 60 days after the effective date of this section, the Secretary shall establish an advisory board to formulate a recommended State plan that includes a plan to transition the Commonwealth of Puerto Rico from receipt of block grant payments under subsection (a)(2) to participate as a State in the supplemental nutrition assistance program.(2)Membership of advisory boardThe advisory board shall be composed of not more than 15 members of whom—(A)not fewer than 6 members shall be appointed from among employees of the Food and Nutrition Service at the Department of Agriculture; and(B)not fewer than 6 members shall be appointed from the Puerto Rico Department of the Family, including the Administrator of the Administration for the Socioeconomic Development of the Family.(3)Technical assistanceThe advisory board shall advise the Commonwealth of Puerto Rico and provide technical assistance related to the formulation of a recommended State plan described in paragraph (4) that includes a plan for transition to the supplemental nutrition assistance program by the Commonwealth, including the following:(A)The State options under such program that are most suitable for the Commonwealth to elect to best respond to the nutrition need present in the Commonwealth.(B)Policy changes the Commonwealth will be required to make to implement such program.(C)Changes in current eligibility requirements (including income limits) in effect under the other provisions of this section that would be required under such program.(D)Technical requirements and expenses required to implement such program.(E)Administrative costs related to program operations.(4)State planThe advisory board shall prepare and submit to the Governor of Puerto Rico, not later than 1 year after the effective date of this subsection, a recommended State plan that includes a plan to transition the Commonwealth of Puerto Rico from receipt of block grant payments under subsection (a)(2) to participation as a State in the supplemental nutrition assistance program. The advisory board shall notify the Secretary of this action.(5)Submission of the State plan by the Commonwealth of Puerto RicoThe Governor of the Commonwealth of Puerto Rico may submit the recommended State plan described under paragraph (3) of this Act to the Secretary within 60 days of its completion as a request to participate in the supplemental nutrition program.(6)Determination by SecretaryThe Secretary may approve the recommended State plan described under paragraph (3) and submitted by the Governor of Puerto Rico under paragraph (5) of this Act, if such plan satisfies the requirements for a supplemental nutrition assistance State plan, according to section 11(e). If the Secretary does not approve such plan, the Secretary shall provide a statement that specifies each of such requirements that is not satisfied by the plan.(7)Comment periodThe Secretary shall provide a 30-day comment period to receive comments from the public on the recommended State plan.(8)Submission of State plan to the CongressIf the Secretary approves the plan submitted by the Commonwealth of Puerto Rico under paragraph (6), and after the conclusion of the comment period described in paragraph (7), then the Secretary shall submit to Congress a certification that Puerto Rico qualifies to participate in the supplemental nutrition assistance program as if Puerto Rico were a State under section 3.(9)Termination of the advisory boardThe advisory board shall terminate not later than 2 years after Puerto Rico is treated as if it were a State as defined in section 3..3.Participation of Puerto Rico in the supplemental nutrition assistance program(a)DefinitionsFollowing certification of Puerto Rico as qualified to participate in the supplemental nutrition assistance program by the Secretary, section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1)in subsection (r) by inserting the Commonwealth of Puerto Rico, after Guam,; and(2)in subsection (u)(3) by inserting the Commonwealth of Puerto Rico, after Guam,.(b)Eligible householdsSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(1)in subsection (b) in the first sentence, by inserting the Commonwealth of Puerto Rico, after Guam,;(2)in subsection (c)(1) by striking and Guam and inserting Guam, and Puerto Rico, and(3)in subsection (e)—(A)in paragraph (1)(A) by inserting Puerto Rico, after Hawaii, each place it appears; and(B)in paragraph (6)(B) by inserting Puerto Rico, after Guam,.(c)Consolidated block grant for Puerto RicoUpon approval of Puerto Rico operating the supplemental nutrition assistance program, the Secretary may have 5 years to continue the latest approved plan submitted under the consolidated block grant in accordance with Section 19 (3)(b)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(3)(b)(1)(A)).(d)ReportThe Secretary shall submit an annual report to the Committee on Agriculture of the House of representatives and the Committee on Senate Committee on Agriculture, Nutrition and Forestry on the operation of the plan described in subsection (c), including their justification and impact on beneficiaries in Puerto Rico, until the 5 years expire.(e)Amendments to the food and nutrition act of 2008Following certification under section 19(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(a)) will be amended to no longer include Puerto Rico as a Government entity, as defined in subsection (a).